DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on February 28, 2022. Claims 14-31 are added, and presents arguments, is hereby acknowledged. Claims 2-31 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed on February 28, 2022 have been fully considered. 
Applicant argues in its Argument that cited arts, fail to teach limitations of the independent Claim 1, specifically: 
“Navid fails to teach an affordance for “causing the incoming call to be answered” or an affordance for “causing a wireless headphone that is in communication with the watch device to output the audio of the incoming call,” much less a single affordance that causes both, as required by claim 2. Rather, Navid teaches “a wireless headphone kit for media players,” and more specifically that a “control device 50 is used to control the portable media player 36 through the communication attachment unit 40 attached thereto, and can be used, for example, to control the volume, play, reverse, fast forward, etc.” (Navid at [0011]; [0012].)"
Examiner replies: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or 
During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. See MPEP § 2111. Further, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP § 2145(VI).
Regarding limitations the Claim 1 of the instant case, Navid teaches a communication configuration consists of watch 50, media device 36 with a wireless attachment 40 and a headphone 20, in a first mode operation, when a user touches the play icon of the watch 50, the signal is wirelessly communicated with media device 36 through the attachment 40 to play audio, and in turn the media device wirelessly communicates to headphone 20 to enable playing operation. Here a single touch on an icon of the watch enable both media devices and headphone device as detailed in Fig. 1 and [0012].
In a second mode, control signals from the watch controls headphone directly, and headphone in turn will send partial or all of control signals from watch to the media device and enable media device to play audio, consequently, audio signal will be communicated back to the headphone. Here again, a single touch enables both headphone and media device.

Conclusion: Examiner has shown the rejections set forth in the Office Action of December 9, 2021 are proper. In light of added Claims, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-31s are rejected under 35 U.S.C. 103 as being unpatentable over US 20020115478 A1 (Fujisawa), in view of US 20110059769 A1 (Brunolli) and in further view of US 20060210092 A1 (Navid), iPhone User Guide For iOS 7.1 Software 2014 (iPhone_iOS7) and Sony Smartwatch 3 SWR50 July 2014 (SonySWR50)
Regarding Claims 2, 12-13, Fujisawa teaches:
A watch device, comprising: a touch-sensitive display; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: receiving an indication of an incoming call; in response to receiving the indication of the incoming call, displaying, via the touch- a system configuration of watch communicating with other devices including cellphone, and/or other electronic device with headphone; Figs. 4-5, 15-20, 28-29 and 41-43, various control, message and status are communicated among devices, where call start, call end, call redial, call answer etc. are part of control and status info).
Fujisawa does not illustrate explicitly on a watch user interface. However, Brunolli teaches (Brunolli: Figs. 4-5, a touch screen user interface on a smartwatch that initiates various user actions on calls or texts).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made modify Fujisawa with a watch user interface as further taught by Brunolli. The advantage of doing so is to enable smartwatch to manage call activities without involving operating phone (Brunolli: Abstract).
Fujisawa does not illustrate explicitly on a watch and headphone control and communication. However, Navid teaches (Navid: Fig. 1 and [0010]-[0013], a headphone unit is wireless link with a watch device; the watch can control and adjust various functions e.g. play, volume, etc. of the linked electronic device and headphone).

Fujisawa does not illustrate explicitly on affordance/icon for user interface. However, iPhone_ios7 and Sony_SWR50 teaches (Iphone_iOS7: Chapter 5, SonySWR50: p14, p18).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made modify Fujisawa with affordance/icon for user interface as further taught by iPhone_ios7 and Sony_SWR50. The advantage of doing so is to leverage existing known methods to enhance product features and user experiences.
Regarding Claims 3, 14 and 23, Fujisawa as modified teaches all elements of Claims 2 and 12-13 respectively. Fujisawa as modified further teaches:
The watch device of claim 2, the one or more programs further including instructions for: displaying, on the touch-sensitive display of the watch device, an indication of a connection status between the watch device and the wireless headphone (Brunolli: Figs. 4-5).
Regarding Claims 4, 15 and 24, Fujisawa as modified teaches all elements of Claims 2 and 12-13 respectively. Fujisawa as modified further teaches:
The watch device of claim 2, the one or more programs further including instructions for: subsequent to the incoming call being answered and while the incoming 
Regarding Claims 5, 16 and 25, Fujisawa as modified teaches all elements of Claims 2 and 12-13 respectively. Fujisawa as modified further teaches:
The watch device of claim 2, the one or more programs further including instructions for: in response to receiving the indication of the incoming call, displaying, on the touch-sensitive display of the watch device, a decline affordance; and in response to detecting the first input and in accordance with a determination that the first input corresponds to a selection of the decline affordance: declining the incoming call (Brunolli: Figs. 4-5).
Regarding Claims 6, 17 and 26, Fujisawa as modified teaches all elements of Claims 2 and 12-13 respectively. Fujisawa as modified further teaches:
The watch device of claim 2, wherein the incoming call is received at an external device (Fujisawa: Fig. 6).
Regarding Claims 7, 18 and 27, Fujisawa as modified teaches all elements of Claims 2 and 12-13 respectively. Fujisawa as modified further teaches:
The watch device of claim 6, the one or more programs further including instructions for: in response to receiving the indication of the incoming call, generating, via the watch device, an audible alert for the incoming call received at the external device (Sony_SWR50: p26, settings overview).
Regarding Claims 8, 19 and 28, Fujisawa as modified teaches all elements of Claims 2 and 12-13 respectively. Fujisawa as modified further teaches:

Regarding Claims 9, 20 and 29, Fujisawa as modified teaches all elements of Claims 2 and 12-13 respectively. Fujisawa as modified further teaches:
The watch device of claim 6, wherein causing the incoming call to be answered includes causing the external device to answer the incoming call (Fujisawa: [0157], Figs. 16-20, initial answer machine on incoming calls; [0358]-[0364]).
Regarding Claims 10, 21 and 30, Fujisawa as modified teaches all elements of Claims 2 and 12-13 respectively. Fujisawa as modified further teaches:
The watch device of claim 2, the one or more programs further including instructions for: while the incoming call is active: detecting a third input; and in response to detecting the third input, causing a change in a volume of audio output of the wireless headphone (Iphone_iOS7: volume button; Navid: Fig. 1 and [0010]-[0013], volume control at watch to control headphone volume).
Regarding Claims 11, 22 and 31, Fujisawa as modified teaches all elements of Claims 2 and 12-13 respectively. Fujisawa as modified further teaches:
The watch device of claim 2, wherein the first input that corresponds to the selection of the answer affordance is a swipe in a direction (Brunolli: Figs. 4-5).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649